Citation Nr: 9924139	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  97-29 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
left hand injury, based on limitation of motion, with 
traumatic arthritis of the left wrist, currently evaluated as 
10 percent disabling.  

2.  Entitlement to an evaluation in excess of 10 percent for 
weakness and sensory disturbance of the left hand injury.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1942 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Denver, Colorado.  

The Board notes that in the May 1997 rating action, the RO 
determined that no change was warranted in the previously 
assigned 10 percent evaluation for the appellant's service-
connected residuals of a left hand injury.  The appellant 
subsequently filed a timely appeal.  In the December 1998 
Supplemental Statement of the Case (SSOC), the RO 
recharacterized the appellant's service-connected residuals 
of a left hand injury as the residuals of a left hand injury, 
based on limitation of motion, with traumatic arthritis of 
the left wrist, and as weakness and sensory disturbance of 
the left hand injury.  The Board observes that the 10 percent 
disabling rating which was already in effect for the 
appellant's service-connected residuals of a left hand 
injury, was attributed to the residuals of a left hand 
injury, based on limitation of motion, with traumatic 
arthritis of the left wrist.  An additional 10 percent 
disabling rating was then assigned to the appellant's 
service-connected weakness and sensory disturbance of his 
left hand.  Accordingly, the Board will construe the issues, 
for purposes of this appeal, as listed on the cover page of 
this decision.  


REMAND

As stated above, in the May 1997 rating action, the RO 
determined that no change was warranted in the previously 
assigned 10 percent evaluation for the appellant's service-
connected residuals of a left hand injury.  The appellant 
filed a Notice of Disagreement (NOD) in June 1997, and a 
Statement of the Case (SOC) was issued in September 1997.  
Also in September 1997, a substantive appeal was submitted on 
the appellant's behalf by his representative, Mr. R.A.L., 
Attorney at Law.  At that time, Mr. L. indicated that the 
appellant did not wish to have a hearing.  However, in 
October 1997, the appellant submitted his own substantive 
appeal, and at that time, he requested a hearing at the RO 
before a member of the Board.  

In a correspondence from the RO to the appellant, dated in 
October 1997, the RO requested that the appellant indicate 
whether or not he still wanted a hearing, and if so, whether 
or not he wanted a Travel Board hearing before a member of 
the Board sitting at the RO, a video conference hearing, a 
hearing before a member of the Board in Washington, D.C., or 
a hearing at the RO before a local hearing officer.  In 
October 1997, the appellant responded that he wanted a 
hearing at the RO before a local hearing officer.  However, 
the Board observes that the appellant's response was dated on 
October 28, 1997, and of record is a second correspondence 
from the appellant to the RO, dated on October 30, 1997, 
which reflects that at that time, the appellant canceled his 
"recent" request for a personal hearing before a member of 
the Board, "effective immediately."  In addition, in an 
October 1998 correspondence from Mr. L. to the RO, Mr. L. 
stated that at that time, the appellant waived consideration 
of all further evidence by the RO and waived preparation of 
any SSOC's relating to such evidence.  According to Mr. L., 
the purpose of those waivers was to permit the immediate 
docketing and transfer of the claim to the Board. 

In light of the above, the Board determined that it was 
unclear as to whether or not the appellant wanted a hearing.  
Therefore, in June 1999, the Board sent a letter to the 
appellant's representative and requested that the appellant 
clarify whether or not he wanted a hearing, and if so, 
whether he wanted a hearing before a member of the Board in 
Washington, D.C., or a hearing at the RO before a travel 
section of the Board.  The Board noted that if there was no 
response within 30 days from the date of the letter, it would 
be assumed that the appellant wanted a hearing before a 
member of the Board at the RO.  The Board observes that the 
evidence of record is negative for a response to the June 
1999 letter.  

Accordingly, in light of the above, in order to give the 
appellant every consideration with respect to the present 
appeal, and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following action:

The appellant should be scheduled for a 
personal hearing at the RO before a 
traveling member of the Board.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












